DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments
This communication is in response to the amendments filed on 18 February 2021:
	Claims 5-6, 13-14 and 19-20 are canceled.
	Claims 1-4, 7-12, 15-18 and 21-23 are pending.


Allowable Subject Matter
Claims 1-4, 7-12, 15-18 and 21-23 are allowed. The following is an examiner’s statement of reasons for allowance:

The instant invention is directed towards techniques for enhancing network traffic management for virtual machines. A network policy controller may maintain firewall rules at one or more hosts of a computing environment, wherein the firewall rules define network packet forwarding policies for application groups available to virtual machines in the environment. The network policy controller further identifies an application group for attachment to one or more virtual machines, and in response to the identification, adds the one or more virtual machines to a security group for a firewall wall rule corresponding to the application group.

The closest prior art are as follows:

Mohanty et al. (U.S. PGPub. 2016/0191463) discloses techniques for identifying a data center application whose functionality is provided by a set of systems, organizing, automatically by the 

Edwards et al. (U.S. PGPub. 2013/0091183) discloses techniques for a volume management system in a cloud computing environment, comprising the volume management system being useable by a plurality of users and is configured to allow a user to create and manage volumes and to allow said volumes to be attached to virtual machines created in said cloud computing environment wherein a record of each volume created is stored in a structured hierarchical directory. However, unlike the instant invention, Edwards does not disclose “in response to identifying the application group for attachment, adding the one or more virtual machines to a security group for a firewall rule of the firewall rules associated with the application group to apply network packet forwarding policies corresponding to the application group to communications associated with the one or more virtual machines.”

Adoc, Jr. et al. (U.S. Patent 9,244,994) discloses techniques for synchronizing application state information across devices. More specifically, embodiments of the disclosure are related to facilitating idempotency of application state information. Idempotency is maintained by using a timestamp embedded within application state information and/or by determining the application state information is associated with an accumulating value. However, unlike the instant invention, Adoc does not disclose “maintaining firewall rules for application groups available for attachment to the virtual machines on one or more host computing systems”; “in response to identifying the application group for attachment, adding the one or more virtual machines to a security group for a firewall rule of the firewall rules associated with the 

Conover et al. (U.S. PGPub. 2015/0207879) discloses techniques for distributing applications to virtual machines, comprising providing a list of one or more attachable applications and receiving a selection indicating at least one application of the one or more attachable applications to be attached to a virtual machine. However, unlike the instant invention, Conover does not disclose “maintaining firewall rules for application groups available for attachment to the virtual machines on one or more host computing systems”; “in response to identifying the application group for attachment, adding the one or more virtual machines to a security group for a firewall rule of the firewall rules associated with the application group to apply network packet forwarding policies corresponding to the application group to communications associated with the one or more virtual machines.”

The prior art references above, individually or in combination, do not disclose the claimed limitations. For at least these reasons, claims 1-4, 7-12, 15-18 and 21-23 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2433                                                                                                                                                                                                        
/ANTHONY D BROWN/Primary Examiner, Art Unit 2433